DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 are pending in the application.
Claims 1-10 are examined on the merits.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/13/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7, and 9-10 is/are rejected under 35 U.S.C 103 as being unpatentable over Scopton (US PGPUB 20040116852) in view of Andrich (US PGPUB20110218520 – of record) and Plassche (US PAT 5308318 – of record).
Regarding claim 1, Scopton discloses a method for replacing a urinary catheter in a patient (¶0010-0011: Scopton discloses a method for facilitating the insertion of a catheter over a guide wire, and exchanging the catheter without disturbing a positioning of the guide wire at a target location; even though Scopton does not disclose a urinary catheter, Scopton discloses/suggests the catheter is employed in any body lumen which a physician wishes to dilate; thus, the catheter of Scopton is capable of being used as a urinary catheter in a bladder of a patient), comprising: 
… a sheath (a sheath 50: ¶0023 and Figs. 2-3) from a third lumen (a guide wire lumen 42: ¶0016-0018 and Fig. 1) of a first elongated tubular catheter body (element 12: Figs. 1-3) of a first urinary catheter (a catheter 10: ¶0017-0018 and Fig. 1) in use in the bladder of the patient (¶0010-0011: the catheter of Scopton is capable of being used as a urinary catheter in a bladder of a patient), wherein said first elongated tubular catheter body (12) defines … and a second lumen (an inflation lumen 34: ¶0015 and Fig. 1) configured to receive fluid to inflate a balloon (¶0015 and Fig. 1: the inflation lumen 34 is configured to receive an inflation fluid to inflate a balloon 16) associated with the first elongated tubular catheter body (Figs. 1-3), and wherein the sheath (50) comprises a break-away seal configured to seal a hole (¶0023: the sheath 50 is made of a polymeric material which is the same material as a break-away seal disclosed in ¶0048 of Applicant’s application and is configured to prevent bodily fluids and contaminants to enter the catheter 10; thus, Scopton discloses the claimed limitation) to prevent fluids from entering the third lumen (¶0023) …; 
threading a guidewire (¶0013, 0017, and Fig. 1: threading a guidewire 14) with a wire tip (a tip of the guidewire 14: Fig. 1) into third lumen (42) so that the wire tip is positioned in the bladder of the patient (¶0010-0011, 0013, and 0017); 
deflating the balloon (¶0015: collapsing the balloon 16); 
removing the first elongated tubular catheter body from the patient while leaving the guidewire in the patient (¶0018-0019); and 
Since Scopton further discloses wherein a second catheter is formed as the catheter 10 (¶0019), a second catheter comprises all components as the first catheter 10. Thus, a second catheter comprises a second elongated tubular catheter body defining a second second lumen configured to receive fluid to inflate a second balloon associated with the second elongated tubular catheter body (¶0015 and 0019), wherein the second elongated tubular catheter body is threaded over the guidewire so that the guidewire resides in the second first lumen (¶0013, 0017, and 0019).
Scopton in Fig. 1 does not disclose wherein a first lumen configured to receive urine; however, Scopton further discloses/suggests the catheter 10 is a multi-lumen catheter (¶0014) and has additional lumens to carry out various functions (¶0022).
In the same field of endeavor, catheters, Andrich discloses a catheter 10 for urinary catheterization comprising a flexible elongate shaft 12, a distal tip 16, and a proximal end 18 (Abstract, ¶0068, and Fig. 1). Andrich further discloses the catheter comprising a first lumen (a drainage channel 14: ¶0068) for the benefit of draining urine from a bladder to assist in emptying the bladder because of bladder failure or after bladder reconstruction (¶0085 and 0088).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first catheter of Scopton by incorporating a first lumen configured to receive urine, similar to that disclosed by Scopton and Andrich, in order to provide a multi-lumen catheter to carry out various functions and drain urine from a bladder to assist in emptying the bladder because of bladder failure or after bladder reconstruction, as suggested in ¶0022 of Scopton and ¶0085 and 0088 of Andrich. 
Scopton/Andrich does not disclose a method of extracting the sheath from the third lumen of the first elongated tubular catheter body of the first urinary catheter in use in the bladder of the patient; however, a person having ordinary skill in the art would have understood/recognized that the sheath is extracted out from the third lumen so that the guidewire can be inserted into the third lumen for assisting with catheter exchanging/replacement.
In addition, in an analogous art for being directed to solve the same problem, draining fluids out of the body, Plassche discloses a drainage catheter system (10-1) comprising a sheath (an obturator 50: Col. 3, lines 51-65, and Figs. 4-5) within a guidewire channel (an obturator channel 56: Col. 3, lines 51-65, and Figs. 4-5). Plassche further discloses wherein the sheath is extractable out of the guidewire channel (Col. 2, lines 23-55, and Fig. 5) for the benefit of facilitating catheter exchanging (Col. 2, lines 23-55).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method step for replacing the first catheter of Scopton in view of Andrich by incorporating a method step of extracting the sheath from the third lumen, similar to that disclosed by Plassche, in order to facilitating catheter exchanging, as suggested in Col. 2, lines 23-55 of Plassche and motivated by the desires to insert the guidewire into the third lumen for assisting with catheter exchanging/replacement. Thus, the break-away seal of Scopton in view of Andrich and Plassche is capable of preventing fluids from entering the third lumen until the break-away seal is released and removed upon extraction of the sheath out of the third lumen. 
Examiner notes that the catheters of Scopton in view of Andrich and Plassche meets the structural limitations of the claimed catheters, thus, it will inherently perform the method steps as claimed (See MPEP § 2112.02 (I)).
Regarding claim 2, Scopton in view of Andrich and Plassche discloses all the limitations as discussed above for claim 1.
Scopton further implicitly discloses a method of inflating the second balloon associated with the second elongated tubular body (¶0015 and 0019: since Scopton discloses wherein the second catheter is formed as the first catheter 10, the second catheter comprises the second balloon associated with the second elongated tubular body; thus, Scopton further implicitly discloses the claimed method; See MPEP § 2112.02 (I)).
Regarding claim 3, Scopton in view of Andrich and Plassche discloses all the limitations as discussed above for claim 1.
Scopton further discloses a method of withdrawing the guidewire from the second elongated tubular catheter body (¶0018: similar to withdraw the guidewire from the first elongated tubular catheter body).
Regarding claim 4, Scopton in view of Andrich and Plassche discloses all the limitations as discussed above for claim 1.
Scopton further discloses wherein the second elongated tubular catheter body (same as the first elongated tubular catheter body 12: Fig. 1) defines a second third lumen (same as the third lumen 42: Fig. 1) that is closed to introduction of fluids by a second sheath (same as the sheath 50 that is configured to prevent fluids to enter the catheter 10: ¶0023 and Figs. 1-3).
Regarding claim 7, Scopton in view of Andrich and Plassche discloses all the limitations as discussed above for claim 1.
Scopton further discloses wherein a portion of the sheath extends out of a sidewall of the first elongated tubular catheter (¶0023: the sheath 50 extends distally from a point proximal of a proximal port 20; thus, Scopton discloses the claimed limitation).
Regarding claim 9, Scopton in view of Andrich and Plassche discloses all the limitations as discussed above for claim 1.
Scopton further discloses wherein the break-away seal is a hermetic seal (¶0023: the break-away seal is configured to prevent bodily fluids and contaminants to enter a proximal port 20; thus, Scopton discloses the claimed limitation).
Regarding claim 10, Scopton in view of Andrich and Plassche discloses all the limitations as discussed above for claim 1.
Scopton further discloses wherein when the break-away seal of the sheath is sealed, the third lumen (130) is not in fluid communication with the first lumen (115) or the second lumen (the sheath 50 is configured to seal only the third lumen 42: ¶0023 and Figs. 1-3; thus, the third lumen is not in fluid communication with the first lumen or the second lumen).
Claim(s) 5 is/are rejected under 35 U.S.C 103 as being unpatentable over Scopton in view of Andrich and Plassche, as applied to claim 1 above, and further in view of Nobles (US 20170165468 – of record) or Bates (US 20150100039 – of record). 
Regarding claim 5, Scopton in view of Andrich and Plassche discloses all the limitations as discussed above for claim 1.
Scopton/Andrich/Plassche does not disclose the step of extracting the sheath is carried out by pulling the sheath out of the third lumen with a hook-shaped tool. 
In an analogous art for being directed to solve the same problem, draining fluids out of the body, Nobles teaches the technique of using a finger holder in form of a ring that includes a hook or in any suitable shape for the benefit of facilitating transfer of a pulling force (¶0051). 
In an analogous art, endoscope systems, Bates discloses an attachment mechanism that includes a hook and a loop for the benefit of facilitating transfer of a pulling force (¶0055).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first catheter of Scopton in view of Andrich and Plassche by incorporating a hook-shaped tool, similar to that disclosed by Nobles or Bates, in order to facilitate transfer of a pulling force such that pulling on the hook pulls the sheath, thereby, to facilitate/enhance pulling/removal of the sheath, as suggested by Nobles in ¶0051 and Bates in ¶0055.
Claim(s) 6 is/are rejected under 35 U.S.C 103 as being unpatentable over Scopton in view of Andrich, Plassche, and Nobles/Bates, as applied to claim 5 above, and further in view of Bagaoisan (US 20140018732 – of record).
Regarding claim 6, Scopton in view of Andrich, Plassche, and Nobles/Bates discloses all the limitations as discussed above for claim 5. 
Scopton/Andrich/Plassche/Nobles/Bates does not disclose wherein the sheath terminates in a loop at its distal end that is exposed outside of a sidewall of the first elongated tubular catheter body.
In an analogous art for being directed to solve the same problem, draining fluids out of the body, Bagaoisan discloses a steerable balloon catheter 1400 comprising a removable stylet 1423 disposed within a guidewire lumen 1418 (¶0151 and Fig. 14E). Bagaoisan suggests/discloses a technique of incorporating a hook, knob, handle, and the like at the distal end of the stylet for the benefit(s) of providing a location for a user to easily grip a stylet and advancing or retracting the stylet within the guidewire lumen (¶0151). From these teachings, a person having ordinary skill in the art would have recognized/deduced that incorporating a hook/loop at the distal end of the sheath yields the predictable result of maintaining/enhancing the pulling of the sheath and/or providing a location/hole for the user to easily grip and to pull the sheath.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first catheter of Scopton in view of Andrich, Plassche, and Nobles/Bates by incorporating a loop handle at the distal end of the sheath, similar to that disclosed by Bagaoisan, in order to maintain/enhance the pulling of the sheath and/or to provide a location/hole for the user to easily grip and to pull the sheath, as suggested in ¶0151 of Bagaoisan and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G). Thus, the sheath of Scopton in view of Andrich, Plassche, Nobles/Bates, and Bagaoisan terminates in a loop at its distal end that is exposed outside of a sidewall of the first elongated tubular catheter body.
Claim(s) 8 is/are rejected under 35 U.S.C 103 as being unpatentable over Scopton in view of Andrich and Plassche, as applied to claim 7 above, and further in view of Bagaoisan.
Regarding claim 8, Scopton in view of Andrich and Plassche discloses all the limitations as discussed above for claim 7. 
Scopton/Andrich/Plassche does not disclose wherein the portion of the sheath extending out of the sidewall of the first elongated tubular catheter forms a loop. 
Bagaoisan suggests/discloses a technique of incorporating a hook, knob, handle, and the like at the distal end of the stylet for the benefit(s) of providing a location for a user to easily grip a stylet and advancing or retracting the stylet within the guidewire lumen (¶0151). From these teachings, a person having ordinary skill in the art would have recognized/deduced that incorporating a hook/loop at a portion of the sheath extending out of the sidewall of the first elongated tubular catheter yields the predictable result of maintaining/enhancing the pulling of the sheath and/or providing a location/hole for the user to easily grip and to pull the sheath.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first catheter of Scopton in view of Andrich and Plassche by incorporating a loop handle at a portion of the sheath extending out of the sidewall of the first elongated tubular catheter, similar to that disclosed by Bagaoisan, in order to maintain/enhance the pulling of the sheath and/or to provide a location/hole for the user to easily grip and to pull the sheath, as suggested in ¶0151 of Bagaoisan and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arora (US PGPUB 20150359996) discloses a catheter comprising a guidewire employed to facilitate insertion of the catheter into the urinary tract and the guidewire comprises a hook or handle to facilitate holding the guidewire (Figs. 5-7 and accompanying texts).
Muni (US PAT 5533968) discloses/suggests a method of exchanging a first catheter with a second catheter by using a guidewire (Figs. 1-15 and accompanying texts). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00 (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       /NHU Q. TRAN/       Examiner, Art Unit 3781     

/ANDREW J MENSH/Primary Examiner, Art Unit 3781